TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00489-CR



                                   Eric Klingemann, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 9034119, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Eric Klingemann seeks to appeal from a judgment of conviction for aggravated

robbery. The trial court has certified that (1) this is a plea bargain case and Klingemann has no right

of appeal, and (2) that Klingemann waived his right of appeal. The appeal is dismissed. See Tex.

R. App. P. rule 25.2(d).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: September 25, 2003

Do Not Publish